Citation Nr: 1041095	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-24 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an increased evaluation for right eye 
blindness, status post choroidal rupture, currently rated 40 
percent disabling. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active military duty from February 1978 to 
May 1978, and from July 1979 to September 1983.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
denying an increased evaluation for status post choroidal rupture 
without light perception, rated 40 percent disabling.  The 
Veteran raised the TDIU claim in the course of that appeal.  

The Veteran in a statement received in April 2007 raised an issue 
of entitlement to service connection for headaches as secondary 
to service-connected vision loss.  The Veteran in a VA Form 9 
submitted in August 2008 contended that his left eye disorder 
should be considered service-connected as secondary to his right 
eye disorder.  At his videoconference hearing in November 2009, 
the Veteran also raised claims for service connection for 
headaches and disequilibrium as secondary to service-connected 
right eye blindness, as well as claims for service connection for 
diabetes mellitus, a low back disorder, and a skin disorder.  
These six claims - entitlement to service connection for a 
left eye disorder, headaches, and disequilibrium all 
including as secondary to right eye blindness; and 
entitlement to service connection for diabetes mellitus, a 
low back disorder, and a skin disorder - are not developed 
for appellate review, and are accordingly referred to the 
RO for appropriate action.  To the extent these claims are 
previously finally denied, requests to reopen the claims are 
referred for appropriate action.  38 U.S.C.A. § 5108. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

The Veteran seeks a rating greater than 40 percent for his 
service-connected right eye blindness, status post choroidal 
rupture.  He has been provided the highest schedular rating for 
right eye disability with no light perception.  The Veteran 
argues that his VA compensation rating should take into account 
the visual impairment of his nonservice-connected left eye.

VA regulations state that, subject to the provisions of 38 C.F.R. 
§ 3.383(a), if visual impairment of only one eye is service-
connected, the visual acuity of the other eye will be considered 
to be 20/40 for purposes of evaluating the service-connected 
visual impairment.  38 C.F.R. § 4.75(c).

Effective March 18, 2009, VA amended its regulations regarding 
compensation for paired organs under 38 C.F.R. § 3.383(a)(1) 
which allows for compensation for the combinations of service-
connected and nonservice-connected impairment of vision provided 
that either (1) impairment of vision in each eye is rated at a 
visual acuity of 20/200 or (2) the peripheral field of vision for 
each eye is 20 degrees or less.  See 74 Fed. Reg. 11481-02 (March 
18, 2009).

It would be potentially prejudicial to the Veteran for Board 
consideration of these revised criteria without notice to the 
Veteran and RO readjudication of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Furthermore, the July 2006 VA Compensation and Pension (C&P) eye 
examination described the Veteran as having a severely restricted 
left eye field vision.  However, the Goldmann Visual Perimeter 
Chart is not associated with the claims folder.  On remand, the 
RO should attempt to obtain the July 2006 Goldmann perimeter 
chart findings.  The Veteran should also be scheduled for current 
VA examination to measure his visual acuity and field vision in 
both eyes.

The United States Court of Appeals for Veterans Claims (Court) 
has held as follows:

[A] request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the 
initial adjudication of a claim, or, if the disability 
upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim 
for increased compensation.

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As a result 
of the Rice decision, the Veteran's raised TDIU claim will be 
considered as part of the claim for increased rating for right 
eye blindness.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the claim of entitlement to TDIU as well 
as the revisions to 38 C.F.R. § 3.383(a)(1) 
effective March 18, 2009.

2.  Obtain the following records: (a) the 
Veteran's clinical records of VA eye treatment 
since April 2007; and (b) associate with the 
claims folder the Veteran's Goldmann perimeter 
chart from the July 2006 C&P examination.

3.  Schedule the Veteran for current examination 
to measure his visual acuity and field vision in 
both eyes.  The entire claims file must be made 
available to the physician designated to examine 
the Veteran, and the examination report should 
reflect consideration of the Veteran's documented 
medical history and assertions.  All appropriate 
tests and studies should be accomplished, 
including tests of the Veteran's field of vision, 
and of visual acuity with respect to corrected and 
uncorrected vision, and all clinical findings 
should be reported in detail.

In addition, the examiner should provide opinion 
as to whether the Veteran's service-connected 
right eye blindness, status post choroidal rupture 
results, precludes him from obtaining and 
maintaining substantially gainful employment?

The examiner should set forth all examination 
findings, along with the complete rationale for 
the conclusions reached.

4.  Thereafter, readjudicate the claims of 
entitlement to an increased evaluation for right 
eye blindness, status post choroidal rupture, and 
entitlement to TDIU.  In so doing, the RO must 
consider the revisions to 38 C.F.R. § 3.383(a)(1) 
effective March 18, 2009.  If any benefit on 
appeal remains denied, the Veteran and his 
representative should be furnished a supplemental 
statement of the case and the appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

